                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:17-CR-256-lH




UNITED STATES OF AMERICA,

        v.

JAMEL ANTWAN DAVIS, a/k/a                                       ORDER
MEL,

        Defendant.




       This matter is before the             court on defendant's motions         to

suppress.      [DE #46, #47].     The government responded in opposition

to the motions to suppress.             The matter was referred to United

States Magistrate Judge Kimberly A. Swank for entry of a memorandum

and    recommendation    (M&R).        The    parties   agree    that    the   facts

underlying defendant's motions are not sufficiently in dispute to

warrant an evidentiary hearing.          Therefore, Judge Swank entered an

M&R on April 9, 2019,     [DE #67], recommending denial of the motions.

The defendant filed objections on May 15, 2019, along with a motion

for leave to consider these objections outside the deadline.                     For

good   cause    shown,   the   court    grants    the   motion     for   leave   and

considers the objections herein.
        Under Rule 59(b) of the Federal Rules of Criminal Procedure,

a district judge must consider de novo any portion of the M&R to

which objection is properly made.



        Defendant objects to the M&R recommending denial of his motion

to    suppress,    noting     the      following     specific        objections:     (1)

defendant    objects    to    the    court's      finding   that     law   enforcement

officers had probable cause to conduct a warrantless search of Mr.

Davis's car-after he was arrested while driving up the street from

the house that was being searched and after law enforcement moved

the car back to the house and (2) defendant objects to the court's

finding that law enforcement was not required to re-Mirandize Mr.

Davis at the beginning of his second custodial interview.

        The court has conducted de novo review of each of the matters

to which defendant objects.            After careful consideration, the court

finds the magistrate judge has made proper and correct findings

and conclusions and finds the objections to be without merit.

         This court, having conducted a de novo review of the M&R and

other    documents     of    record,      finds    the   recommendations        of   the

magistrate    judge are       in accordance with the           law and should be

approved.

        Accordingly,   the court hereby adopts the recommendations of

the   magistrate     judge    as    its   own;    and,   for   the    reasons   stated



                                            2
therein,    the defendant's motions       to   suppress   [ DE   #4 6,   #4 7]   are

hereby DENIED. Defendant's request for leave [DE #71] is GRANTED.
                   ~
     This   }.CD   day of May 2019.




                                      . Howard
                             Senior United Sta

At Greenville, NC
#26




                                      3
